People v Nunez (2016 NY Slip Op 01904)





People v Nunez


2016 NY Slip Op 01904


Decided on March 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


532 1439/12

[*1]The People of the State of New York, Respondent,
vFranklin Nunez, etc., Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered July 8, 2013, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The court properly denied defendant's suppression motion.
Even if the police actions in seeking to stop defendant were initially unlawful, any illegality was attenuated by defendant's independent, calculated acts of picking up the pistol he had dropped in his flight, aiming it at one of the officers and
firing two shots (see People v Townes , 41 NY2d 97, 101-102 [1976]; People v Cameron , 209 AD2d 159 [1st Dept 1994] appeal withdrawn  85 NY2d 936 [1995]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2016
CLERK